Citation Nr: 0612070	
Decision Date: 04/27/06    Archive Date: 05/09/06

DOCKET NO.  04-00 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
the service connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel




INTRODUCTION

The veteran had active service from June 1968 to June 1970.

This appeal arises from a September 2002 rating decision of 
the St. Louis, Missouri Regional Office (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  From the date of claim on January 30, 2002 to the present 
time, the veteran's service connected PTSD is productive of 
no more than occupational and social impairment with reduced 
reliability and productivity.


CONCLUSION OF LAW

The criteria for the assignment of a 50 percent schedular 
evaluation for PTSD, effective from the January 30, 2002 date 
of claim, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.321, 4.7, 4.126, 4.130, Diagnostic Code 9411 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On VA psychological evaluation in April 2002, it was noted 
that the veteran had been married for 33 years and he had two 
children.  Symptoms included nightmares occurring several 
times a week, daily intrusive memories, occasional 
flashbacks, avoidance of trauma related stimuli, sleep 
disturbance, exaggerated startle response, and a temper 
(although the veteran reported that he would walk off before 
confronting anyone).  Hallucinations were denied.  He was 
taking medications for anxiety and sleep disturbance.  
Suicidal and homicidal ideation were denied.  He had been 
employed for the past 20 years at an ammunition plant and he 
worked 11 to 14 hour work days.  A history of violent 
behavior was denied.  The diagnoses included PTSD.

In October 2002, the veteran indicated that he was suffering 
more panic attacks due to war coverage of Iraq on television.  
He complained of ongoing sleep disturbance with constant 
nightmares.  

VA treatment notes include Global Assessment of Functioning 
(GAF) scores of 50 in September and December 2002.  In July 
2003, the veteran reported feeling better since a medication 
change.  He was less irritable and sleeping better.  
Individual therapy was scheduled.  In October 2003, the 
veteran reported doing real well.  He felt that his 
medication was helping his mood and nerves.  Suicidal 
ideation was denied.  The impression was combat related PTSD.  
In December 2003, it was noted that anxiety and panic attacks 
continued.  He was sleeping in spurts.  He was less sociable.   

On VA psychiatric examination in June 2004, it was noted that 
the veteran's claims folder had been reviewed.  The veteran 
had not been an inpatient due to his PTSD.  He had been 
followed as an outpatient by VA and he was on medication.  He 
was employed as a high explosive carrier.  His dosage of 
medication had recently been increased because of stress at 
work.  He had suffered a panic attack related to Vietnam 
flashbacks when making bullet primers.  Due to this episode, 
he had been returned to his old job.  He complained of having 
difficulty with claustrophobia and he would panic when he 
awakened in the night.  He would become nervous if he sat 
around and thus he always felt like he had to be doing 
something.  He worked long hours which helped him sleep.  He 
estimated suffering panic attacks about 6 to 8 times a month.  
He had an incident of verbal aggression at work but this 
episode did not cause any disciplinary problems for him.  He 
denied having any suicidal ideation.  The veteran had not 
missed much time from work since he began receiving mental 
health treatment.  He had been getting along well with his 
wife.  For recreation, they would go to a lake and socialize 
with their neighbors.  For the most part, the veteran stated 
that he got along with people most of the time.  He did not 
like crowds and was hypervigilant.  He had benefited from 
mental health treatment but he did not participate in group 
therapy due to his work schedule.  

On evaluation, the veteran was fully oriented.  Speech was 
appropriate.  Thought processes were appropriate.  
Hallucinations and delusions were denied.  He did suffer from 
depression and anxious mood.  PTSD symptoms included 
intrusive thoughts, flashbacks, avoidance behavior, emotional 
detachment from others, sleep disturbance, hypervigilance, 
and exaggerated startle response.  The diagnosis was PTSD and 
a GAF score was assessed in the 45 to 55 range.  He was able 
to manage his own funds.

The veteran's service-connected PTSD is currently evaluated 
as 30 percent disabling under the provisions of Diagnostic 
Code 9411 of the Schedule for Rating Disabilities, 38 C.F.R. 
§ 4.130 (2005). 

This claim arose following the assignment of an initial 
disability rating.  On an original claim, the veteran will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).   

In Fenderson v. West, 12 Vet App 119 (1999), the Court held 
that the rule from Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) ("Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."), is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  As this case involves a rating 
assigned in connection with the original grant of service 
connection for PTSD, the Board will follow the mandates of 
the Fenderson case in adjudicating this claim.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 
3.321(a) and Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  

The regulations pertaining to rating psychiatric disabilities 
are cited, in pertinent part, below:

General Rating Formula for Mental 
Disorders:       
                 
Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.         100

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.          
70

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to  complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.          50

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events)......30

Although not all of the symptoms for a 50 percent evaluation 
as enumerated under DC 9411 are present in the veteran's 
case, the Board finds that the evidence of record more nearly 
approximates the criteria necessary for the assignment of a 
50 percent evaluation for the veteran's service connected 
PTSD.  

The record includes evidence of occupational and social 
impairment with reduced reliability and productivity 
primarily due to PTSD symptoms.  These symptoms include 
intrusive thoughts, flashbacks, nightmares, avoidance 
behavior, emotional detachment from others, hypervigilance, 
social isolation, exaggerated startle reaction, sleep 
impairment, anxiety, panic attacks, and irritability.  These 
symptoms have persisted despite the administration of a 
course of medications and ongoing individual psychotherapy.  
In sum, the above symptoms and the assessment of social and 
industrial impairment resulting from PTSD more nearly equate 
to a 50 percent disability evaluation.

On the other hand, the Board finds that the veteran clearly 
does not meet the criteria for the next higher rating of 70 
percent disabling.  The record does not show evidence of 
occupational and social impairment with deficiencies in most 
areas such as work, family relations, judgment, thinking and 
mood.  To the contrary, the veteran has been married for more 
than 30 years and he has two children.  It was noted on VA 
examination that the veteran was getting along well with his 
wife and that they would go to a lake for recreation and 
socialize with neighbors.  The veteran did not like being in 
crowds and generally avoided group situations.  He exhibited 
hypervigilance in large group situations.  Industrially, the 
veteran has worked more than 20 years for the same employer.  
Recent medical records show, however, that the veteran was 
unable to change jobs at work due to increased stress when he 
attempted to perform a new job and that a higher dosage of 
medication was required to stabilize the veteran. 

Diagnostic Code (DC) 9411 lists a number of symptoms that are 
indicative of an individual who exhibits social and 
industrial impairment at the 70 percent level.  There is no 
evidence that the veteran manifests most of these symptoms.  
On review of the medical record there is no evidence of 
suicidal ideation (the veteran has consistently denied 
suffering any suicidal ideation); there is no evidence of 
obsessional rituals which interfere with routine activities 
(the veteran successfully maintains his employment and family 
life); the veteran's speech is not intermittently illogical, 
obscure, or irrelevant (on examination, speech was 
appropriate); there is no evidence of near-continuous panic 
or depression that affected the veteran's ability to function 
independently, appropriately, and effectively (although there 
is evidence of ongoing panic in crowds or in response to 
stimuli that remind him of service); there is some evidence 
of impaired impulse control as the veteran has reported 
having a temper but he noted that he would walk off before 
confronting anyone--and there was an episode of verbal 
aggression at work, but the veteran denied a history of 
violent behavior): there is no evidence of spatial 
disorientation; and there is no evidence of neglect of 
personal appearance and hygiene.  Thus, while there is 
evidence of ongoing problems with impaired impulse control, 
irritability, and panic attacks, these symptoms do not create 
an inability to establish and maintain effective 
relationships with his immediate family or his employment. 

A GAF score of 50 was assigned on several occasions in the VA 
outpatient records and on VA examination in June 2004 a GAF 
score between 45 and 55 was assessed.  A GAF score of 45 
denotes one who has serious symptoms and serious impairment 
such as having no friends and being unable to keep a job.  
The medical record clearly does not demonstrate the presence 
of severe symptoms as the veteran maintains his employment 
and has some friends beyond his family.  On the other hand, a 
GAF score in the low 50s denotes an individual with moderate 
symptoms (occasional panic attacks, for example), or an 
individual who has moderate difficulty in social and 
occupational functioning (e.g., having only a few friends or 
having conflicts with co-workers).  The above-discussed 
evidence regarding the veteran's social and industrial 
adaptability is in line with the assignment of a GAF score in 
the low 50s or moderate range.  

In short, the veteran's symptoms do not demonstrate a level 
of disability beyond that which is contemplated by a 50 
percent disability evaluation.  Once again, the 
uncontroverted evidence shows that the veteran maintains his 
family and work relationships.  Thus, the evidence 
underscores moderate not severe impairment due to PTSD 
symptoms, and supports a 50 percent not a 70 percent 
disability evaluation.  Accordingly, the Board finds that the 
evidence supports the assignment of a 50 percent evaluation, 
but no more, from the date of claim on January 30, 2002.  As 
this determination encompasses the entire period of time 
under adjudication, additional inquiry under Fenderson is not 
indicated.  

This does not, however, preclude the Board from granting a 
higher rating for this disability.  In exceptional cases 
where schedular evaluations are found to be inadequate, 
consideration of "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service connected disability" is made.  38 C.F.R. § 
3.321 (b)(1) (2005).  The Board must find that the case 
presents such an exceptional or unusual disability picture, 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the Schedule.  Id.

The Board first notes that the schedular evaluation in this 
case is not inadequate.  A 70 percent rating is assignable 
when symptoms of a mental disorder cause occupational and 
social impairment with deficiencies in most areas, but the 
medical evidence does not show the presence of deficiencies 
in most areas in this case (see above).  Second, the Board 
finds no evidence of an exceptional disability picture in 
this case.  The record shows that the veteran has not been 
hospitalized nor has his psychiatric disability resulted in 
marked interference with employment.  There is no evidence 
that the impairment resulting from PTSD warrants extra-
schedular consideration.  Rather, for the reasons noted 
above, the Board concludes that the impairment resulting from 
PTSD is adequately compensated by this new 50 percent 
schedular evaluation.  Therefore, extraschedular 
consideration under 38 C.F.R. § 3.321(b) is not warranted.


VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In this case, the 
Pelegrini standard was met as the veteran received VCAA 
notice in April and May 2002 prior to the initial AOJ 
decision in September 2002.  Although the April and May 2002 
notice letters dealt with the service connection claim, the 
Board would stress that once service connection was granted, 
the veteran received adequate notice with regard to the 
higher rating claim. 

The Board has conducted a complete and thorough review of the 
appellant's claims folder.  The Board finds that the RO has 
fulfilled the notice requirements of the VCAA.  The RO sent 
the appellant letters in April and May 2002 as well as a 
statement of the case in November 2003 and a supplemental 
statement of the case in October 2004, which notified the 
appellant of the type of evidence necessary to substantiate 
his claim.  The documents also informed him that VA would 
assist in obtaining identified records, but that it was the 
appellant's duty to give enough information to obtain the 
additional records and to make sure the records were received 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C.A. § 5103(a), and 
the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  The above documents also 
informed the appellant about the information and evidence he 
is expected to provide. 

The Board also notes the recent case of Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. March 3, 
2006), which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  This notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id. 

Here, the veteran was given notice of what type of 
information and evidence was needed to substantiate his claim 
for service connection, but was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  
Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question not addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  As service 
connection has been granted for PTSD, the claim of service 
connection has been substantiated, and any deficiency in the 
notice of the service connection claim is not prejudicial to 
the veteran.  Moreover, the veteran has been notified 
concerning the evidence needed to show entitlement to a 
higher degree of disability.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claim.  See 38 
U.S.C.A. § 5103A (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(c).  The Board notes that the VCAA's duty-to-assist 
provision under 38 C.F.R. § 3.159 has been fulfilled.  This 
section of the new regulation sets forth several duties for 
VA in those cases where there is outstanding evidence to be 
obtained and reviewed in association with a claim for 
benefits.  VA must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. 38 C.F.R. § 3.159 (2005).  

To the extent possible, VA has obtained all pertinent records 
from sources identified by the veteran in relation to his 
claim.  In this regard, the veteran's VA outpatient treatment 
records have been obtained and he has not requested a 
personal hearing in support of his claim.  Accordingly, the 
Board finds that the evidentiary development is complete.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
3.159(c)(4) (2005).  In this case, the veteran was provided 
with a VA examination in June 2004.  The Board finds that the 
evidence currently of record is adequate to fully and fairly 
evaluate the veteran's appeal under 38 C.F.R. § 3.159 without 
affording the veteran another VA examination.   

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  Therefore, the Board finds 
that VA has complied with the duty-to-assist requirements 
found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).


ORDER

From January 30, 2002, entitlement to a 50 percent rating for 
the service connected PTSD is granted, subject to the law and 
regulations governing the award of monetary benefits.  


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


